





EXHIBIT 10a


VERIZON COMMUNICATIONS INC. SHORT-TERM INCENTIVE PLAN
(Effective January 1, 2019)
Article 1. Effective Date, Objectives, and Duration
1.1 Effective Date. Verizon Communications Inc., a Delaware corporation (the
“Company”), hereby adopts this Verizon Communications Inc. Short-Term Incentive
Plan (the “Plan”) effective as of January 1, 2019 (the “Effective Date”). The
Company previously maintained a Short-Term Incentive Plan which was last amended
and restated, and approved by the Company’s shareholders, in 2009 (the “Prior
Plan”). The Prior Plan was terminated effective as of January 1, 2019; provided
that such termination has no impact on awards granted under the Prior Plan prior
to that date (i.e., Prior Plan awards with respect to performance periods ending
on or before December 31, 2018).
 
1.2 Objectives of the Plan.     The primary objective of the Plan is to
facilitate the Company’s ability to achieve its short-term financial and
operating goals by offering selected Employees annual incentives tied to
performance.
 
1.3 Duration of the Plan.     The Plan shall commence on the Effective Date and
shall remain in effect until terminated by the Committee.
Article 2. Definitions
Whenever the following terms are used in the Plan, with their initial letter(s)
capitalized, they shall have the meanings set forth below:


2.1


“Award” means an award described in Article 5 hereof.
2.2


“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act, as amended from time to time, or any successor rule.
2.3


“Board” or “Board of Directors” means the Board of Directors of the Company.
2.4


“Change in Control” means a change in control of the Company of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act, whether or not the Company is
then subject to such reporting requirement; provided that, without limitation,
such a Change in Control shall be deemed to have occurred if:

 
 
(a)
Any Person becomes a Beneficial Owner of shares of one or more classes of stock
of the Company representing twenty percent (20%) or more of the total voting
power of the Company’s then outstanding voting stock; or
 
(b)
The Company and any Person consummate a merger, consolidation, reorganization,
or other business combination; or
 
(c)
The Board adopts resolutions authorizing the liquidation or dissolution, or sale
to any Person of all or substantially all of the assets, of the Company.

Notwithstanding the provisions of Section 2.4(a), (b), and (c) hereof, a Change
in Control shall not occur if:
 
 
(i)
The Company’s voting stock outstanding immediately before the consummation of
the transaction will represent no less than forty-five percent (45%) of the
combined voting power entitled to vote for the election of directors of the
surviving parent corporation immediately following the consummation of the
transaction; and
 
(ii)
Members of the Incumbent Board will constitute at least one-half of the board of
directors of the surviving parent corporation; and
 
(iii)
The Chief Executive Officer or co-Chief Executive Officer of the Company will be
the chief executive officer or co-chief executive officer of the surviving
parent corporation; and
 
(iv)
The headquarters of the surviving parent corporation will be located in New
York, New York.

 
For the purposes of this Section 2.4, “Person” means any corporation,
partnership, firm, joint venture, association, individual, trust, or other
entity, but does not include the Company or any of its wholly-owned or
majority-owned subsidiaries, employee benefit plans, or related trusts; and
“Incumbent Board” means those persons who either (A) have been members of the
Board of Directors of the Company since January 1, 2019, or (B) are new
Directors whose election by the Board of Directors or nomination for election by
the shareholders of the Company was approved by a vote of at least three-fourths
of the members of the Incumbent Board then in office who either were Directors
described in clause (A) hereof or whose election or nomination for election was
previously so approved, but shall not include any Director elected as a result
of an actual or threatened solicitation of proxies by any Person.


1

--------------------------------------------------------------------------------







2.5
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
2.6
“Committee” means the Human Resources Committee of the Board or any other
committee appointed by the Board to administer the Plan and Awards to
Participants hereunder, as specified in Article 3 hereof.
2.7
“Company” means Verizon Communications Inc., a Delaware corporation, and any
successor thereto as provided in Article 12 hereof.
2.8
“Director” means any individual who is a member of the Board.
2.9
“Effective Date” shall have the meaning ascribed to such term in Section 1.1
hereof.
2.10
“Employee” means any employee of the Company or of a Subsidiary. Directors who
are employed by the Company or by a Subsidiary shall be considered Employees
under the Plan.
2.11
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute.
2.12
“Insider” means an individual who is, on the relevant date, subject to the
reporting requirements of Section 16(a) of the Exchange Act.
2.13
“Participant” means an Employee at the senior management level who has been
selected to receive an Award or who holds an outstanding Award.
2.14
“Plan” means the Verizon Communications Inc. Short-Term Incentive Plan, as set
forth herein and as it may be amended from time to time.
2.15
“Plan Year” means the calendar year.
2.16
“Subsidiary” means (a) a corporation, partnership, joint venture, or other
entity in which the Company has an ownership interest of at least fifty percent
(50%), and (b) a corporation, partnership, joint venture, or other entity in
which the Company holds an ownership interest of less than fifty percent
(50%) but which, in the discretion of the Committee, is treated as a Subsidiary
for purposes of the Plan.

Article 3. Administration
3.1 General.     Except as otherwise determined by the Board in its discretion,
the Plan shall be administered by the Committee, which shall consist exclusively
of two (2) or more nonemployee directors within the meaning of the rules
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act. The members of the Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board. The Committee shall have
the authority to delegate administrative duties to officers or Directors of the
Company; provided that the Committee may not delegate its authority with respect
to non-ministerial actions with respect to Insiders.
 
3.2 Authority of the Committee.     Except as limited by law or by the
Certificate of Incorporation or Bylaws of the Company, and subject to the
provisions hereof, the Committee in its discretion shall select the Employees
who participate in the Plan; determine the sizes and types of Awards; determine
the terms and conditions of Awards; waive any Award terms; construe and
interpret the Plan and any Award, document, or instrument issued under the Plan;
establish, amend, or waive rules and regulations for the Plan’s administration;
and (subject to the provisions of Article 9 hereof) amend the terms and
conditions of any outstanding Award as provided in the Plan. Further, the
Committee shall make all other determinations that may be necessary or advisable
for the administration of the Plan.
 
3.3 Decisions Binding.     All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
persons, including the Company, its shareholders, Directors, Employees,
Participants, and their estates and beneficiaries. 
Article 4. Eligibility and Participation
4.1 Eligibility.   All Employees at the senior management level, as determined
by the Committee, are eligible to participate in the Plan if selected for
participation by the Committee.
 
4.2 Actual Participation.     Subject to the provisions of the Plan, the
Committee may, from time to time, select from all eligible Employees those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. The Committee need not grant Awards to all Eligible Employees.
Article 5. Awards
5.1 Grant of Awards.   Awards under the Plan are cash bonus opportunities.  All
Awards under the Plan shall be granted upon terms approved by the Committee
which may include, without limitation, the performance goal(s) applicable to
Awards and the methodology or other factors for determining the amount (if any)
payable with respect to the Award if the Award is earned and payable in
accordance with its terms and the terms of the Plan. Each Award shall relate to
a designated Plan Year.
 
5.2 Payment.     (a) Unless otherwise determined by the Committee, in its
discretion, a Participant shall have no right to receive a payment under an
Award, and in no event shall the Award be considered earned by the Participant,
for a Plan Year unless the Participant is employed by the Company or a
Subsidiary at all times during the Plan Year.
 
(b) The Committee may, in its discretion, authorize payment to a Participant of
less than the Participant’s maximum Award and may provide that a Participant
shall not receive any payment with respect to an Award. In exercising its
discretion, the Committee shall take into account


2

--------------------------------------------------------------------------------







such factors as it considers appropriate. The Committee’s decision shall be
final and binding upon any person claiming a right to a payment under the Plan.
 
(c) Payments of Awards shall be in cash and shall be made on a date prescribed
by the Committee, unless the Participant has elected to defer, subject to
Section 409A of the Code, payment in accordance with the rules and regulations
of the deferral plan in which the Participant is eligible for. To the extent
that an Award is payable and the payment has not been so deferred, in no event
shall the Award payment be made later than March 15 following the Plan Year to
which the Award relates.
Article 6. Deferrals
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash that would otherwise be due to such Participant
in connection with any Awards. If any such deferral is required or permitted, it
shall be in accordance with the rules and regulations of the deferral plan for
which the Participant is eligible or, if no such plan exists, in accordance with
the rules and regulations established by the Committee. In addition, a deferral
election shall be effective only if it complies with Section 409A of the Code.
Article 7. No Right to Employment or Participation
7.1 Employment.     The Plan shall not interfere with or limit in any way the
right of the Company or of any Subsidiary to terminate any Participant’s
employment at any time, and the Plan shall not confer upon any Participant the
right to continue in the employ of the Company or of any Subsidiary.
 
7.2 Participation.     No Employee shall have the right to be selected to
receive an Award or, having been so selected, to be selected to receive a future
Award.
Article 8. Change in Control
(a) Notwithstanding any contrary terms, conditions, or provisions of the Plan or
any Award, upon a Change in Control, all then-outstanding Awards (determined on
the basis of the assumption that the relevant performance targets have been
achieved) under the Plan shall become immediately nonforfeitable and payable at
the normal payment date established by the Committee before the Change in
Control, and any provision requiring a Participant to be employed on the last
day of the Plan Year in order to receive an Award shall be waived. If the
Participant’s Award is based on a performance percentage, his Award for the Plan
Year in which a Change in Control occurs and for any earlier Plan Year for which
the Participant’s Award has not been determined at the time the Change in
Control occurs shall be determined by using a performance percentage that is not
less than the Participant’s target Award under the Plan for the Plan Year
immediately preceding the year in which the Change in Control occurs.
 
(b) Upon or after a Change in Control, the Committee may not under any
circumstances change any determination of the basis on which any previously
granted Awards shall be measured or paid or change any other terms, conditions
or provisions affecting any previously granted Awards, if the change would
reduce or adversely affect the Award or the Participant’s rights thereto. 
Article 9. Amendment, Modification, and Termination
9.1 Amendment, Modification, and Termination.     Subject to Article 8 and
Section 9.2, the Committee may at any time and from time to time, alter, amend,
suspend, or terminate the Plan in whole or in part.
 
9.2 Certain Extraordinary or Nonrecurring Events.     The Committee may make
adjustments in the terms and conditions of, the criteria under, the applicable
targets or goals included in, or the methodology for determining performance
against the applicable targets or goals under, Awards to mitigate the impact of
or to include the impact of significant, material, unusual or nonrecurring
items, extraordinary events not foreseen at the time the targets were set,
changes in applicable law, regulation or accounting principles or other
circumstances determined by the Committee. In exercising its discretion, the
Committee shall take into account such factors as it considers appropriate. The
Committee’s decision shall be final and binding upon any person claiming a right
to a payment under the Plan.
Article 10. Withholding
The Company and its Subsidiaries shall have the power and the right to deduct or
withhold, or to require a Participant to remit to the Company or to a
Subsidiary, an amount that the Company or a Subsidiary reasonably determines to
be required to comply with federal, state, local, or foreign tax withholding
requirements.
Article 11. Clawback Policy and Other Policies
The Awards granted under the Plan are subject to the terms of any Company
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law and any other policy of the
Company that applies to Awards, as they may be in effect from time to time.


3

--------------------------------------------------------------------------------







Article 12. Successors
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 13. Legal Construction
13.1 Gender and Number; Captions.     Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; any
feminine term used herein also shall include the masculine; and the plural shall
include the singular and the singular shall include the plural. Captions and
headings are given to the articles, sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.
 
13.2 Severability.     If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
13.3 Requirements of Law.     The granting of Awards shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies as may be required. In addition, the Plan and all Awards
will be interpreted and construed to avoid any tax, penalty or interest under
Section 409A of the Code. The Committee, in its reasonable discretion, may amend
the Plan (including retroactively) in any manner to conform with Section 409A.
Except for the Company’s obligation to withhold taxes, the Company will have no
obligation relating to any tax or penalty applicable to any person as a result
of participation in the Plan.


13.4 Non-Exclusivity of Plan.     Nothing in the Plan shall limit or be deemed
to limit the authority of the Board or the Committee to grant awards or
authorize any other compensation under any other plan or authority.
 
13.5 Governing Law.     The Plan and all Awards shall be construed in accordance
with and governed by the laws of the State of Delaware (without regard to the
legislative or judicial conflict of laws rules of any state), except to the
extent superseded by federal law.
 


4